Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Claims 1-8, 20, 25-35 are pending in this application.

Notice for applications filed on or after March 16, 2013
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 103
	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-3, 7, 20, 25-27, 31, 33-35 is/are rejected under 35 U.S.C. § 103 as being unpatentable over Matsubayashi (US 2013/0127712) in view of Sunday (US 2008/0040692).

As to claim 25, Matsubayashi (Figs. 2, 3) teaches a system comprising: 
one or more processors (208); and 
memory (214) configured to store instructions that, when executed by the one or more processors cause the one or more processors to perform operations that include: 
processing image data, captured via a camera interface (202) of a computing device, which characterizes a physical motion gesture has been provided by a user to the computing device, wherein the computing device is controllable via the physical motion gesture, and wherein an application [0039], which is accessible via the computing device, is currently not configured to be controllable via the physical motion gesture (Gesture is unrecognizable by the TV) [0048]; 
determining that the application includes an application function that is being used by the user (E.g. TV functionality), and that the application function is not configured to be controllable via the physical motion gesture provided by the user to the camera interface of the computing device (The gesture is not recognized); 
causing, based on determining that the application function is not configured to be controllable via the physical motion gesture, correlation data to be generated for correlating the physical motion gesture to the application function in furtherance of allowing the user to control the application function of the application via the physical motion gesture (The user is queried whether the gesture should be assigned to a particular function for future use. This generates correlation data) [0048]; 

when the user is determined to have performed the physical motion gesture subsequent to the correlation data being generated: Page 5 of 10Patent Application No.: 16/340,597 Attorney Docket No.: ZS202-19926 
Response to 09/11/2020 Restrictioncausing, in response to determining that the user performed the physical motion gesture, the application function to be controlled via the application (A subsequent input of the gesture would result in the particular function being executed).

However, Matsubayashi does not teach a threshold time period in which the user is permitted to input a gesture to the device.
On the other hand, Sunday teaches determining that the physical motion gesture was provided within a threshold time period in which the user controlled the application function (A time period can be established (e.g. 2 seconds of the initial input) during which a gesture is detected and processed) [0039].
It would have been obvious to one skilled in the art, before the effective filing date of the claimed invention, to utilize the gesture input time threshold of Sunday with the input device of Matsubayashi because the combination would prevent detection of accidental gestures that are input after an input period set for gestures, increasing the gesture detection accuracy of the device. 

As to claim 1, this claim is the corresponding method claim to device claim 25 and is rejected accordingly.

As to claim 34, this claim is the corresponding CRM claim to device claim 25 and is rejected accordingly.

As to claims 2, 26, 35, Matsubayashi teaches wherein the application function is not directly executable via the computing device without the application executing at the computing device (A function (e.g. a macro) cannot be executed without first executing the function itself).

As to claims 3, 27, Matsubayashi teaches wherein the operations further comprise: causing, prior to the correlation data being generated, a prompt to be provided at the computing device requesting that the user confirm correlating the physical motion gesture to the application function of the application [0048]. 

As to claims 7, 31, Matsubayashi teaches determining, subsequent to generating the correlation data, that a separate application function of the application is not currently configured to be controllable via a particular motion gesture that is different from the physical motion gesture (E.g. for any other gesture not mapped to another function); and 
causing, based on determining that the separate application function of the application is not currently configured to be controllable via the particular motion gesture, other correlation data to be generated for correlating the particular motion gesture to the separate application function in furtherance of allowing the user to control 

As to claims 20, 33, Matsubayashi teaches identifying another function of the application that is not currently configured to be controllable via another physical motion gesture captured via the camera interface of the computing device (E.g. for any other gesture not mapped to another function); and   dsfsdfadf asdf Response to 09/11/2020 Restriction
when the user confirms they intended the physical motion gesture to control the application function of the application: 
causing the interface of the computing device to provide another request for permission from the user to allow the other application function to be controllable via the other physical motion gesture (The same process can occur for any number of gestures, including providing the user with a prompt to confirm mapping of the gesture to the application) [0048].

Claim(s) 4, 6, 8, 28, 30, 32 is/are rejected under 35 U.S.C. § 103 as being unpatentable over Matsubayashi (US 2013/0127712) in view of Sunday (US 2008/0040692) in view of Rosedale (US 2019/0356745).

As to claims 4, 28, Matsubayashi and Sunday teach the limitations of claims 1 and 25 above.
However, Matsubayashi and Sunday do not teach the frequency of gesture inputs.

It would have been obvious to one skilled in the art, before the effective filing date of the claimed invention, to utilize the gesture frequency counting of Rosedale with the input system of Matsubayashi, as modified by Sunday, because the combination would provide the user with additional functionality and interactivity through the use of gestures. 

As to claims 6, 30, Matsubayashi and Sunday teach the limitations of claims 1 and 25 above.
However, Matsubayashi and Sunday do not teach the frequency of gesture inputs.
On the other hand, Rosedale (Figs. 1, 4, 6) teaches determining that the user has controlled multiple different application functions of the application, wherein the multiple different application functions include the application function (E.g. Performing positive and negative interaction gestures that both include the application function of providing interaction feedback), and 
determining that the application function has been controlled, by the user, more frequently relative to other application functions of the multiple different application functions have been controlled by the user (E.g. Determining that the positive ].

As to claims 8, 32, Matsubayashi and Sunday teach the limitations of claims 1 and 25 above.
However, Matsubayashi and Sunday do not teach the frequency of gesture inputs.
On the other hand, Rosedale (Figs. 1, 4, 6) teaches determining, prior to determining that the application includes the application function that is being used by the user (E.g. prior to determining that the user inputs another positive interaction gesture), that the user has controlled the application function of the application more frequently than the user has controlled the separate application function (It can be ascertained how many times the user has input a positive interaction gesture) [0066].

Claim(s) 5, 29 is/are rejected under 35 U.S.C. § 103 as being unpatentable over Matsubayashi (US 2013/0127712) in view of Sunday (US 2008/0040692) in view of Rosedale (US 2019/0356745) in view of Wakeford (US 9,448,634).

As to claims 5, 29, Matsubayashi, Sunday and Rosedale teach the limitations of claims 1 and 25 above.
However, Matsubayashi, Sunday and Rosedale do not teach assessing gesture accuracy.

It would have been obvious to one skilled in the art, before the effective filing date of the claimed invention, to utilize the gesture metrics/comparison of Wakeford with the input device of Matsubayashi, as modified by Sunday and Rosedale, because the combination would allow for gesture training and improvement of users utilizing the input system.

Response to Arguments
Applicant's arguments with respect to claims 1, 25 and 34 have been considered but are moot in view of the new ground(s) of rejection based on the reference Sunday. That is, Sunday teaches establishing a time period during which a gesture can be detected and processed, so as to not input accidental gestures made after the detection period. This increases the accuracy of the gesture input system such that only directed and intentional gestures are detected by the system.

Conclusion
THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
	A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAM A MISTRY whose telephone number is (571)270-3913.  The examiner can normally be reached on M-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chanh Nguyen can be reached on 5712727772.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/RAM A MISTRY/Primary Examiner, Art Unit 2691